Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/22 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1-3, 6, 9, 10, and 13-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakamoto et al. (2020/0112662).
 	Regarding claim 1, Sakamoto discloses a method for displaying a video stream of a scene captured by a monitoring camera (106, 7410) on a display (par. 100; 7720) of a client device remote from the monitoring camera, the method comprising: 
receiving the video stream captured by the monitoring camera (121); 

setting a display setting of the display to a first display setting when the status of the IR-illuminator is on (s156) and to a second display setting when the status of the IR-illuminator is off (s157); and 
displaying the video stream on the display using the set display setting (s160).
	Regarding claim 2, Sakamoto discloses the setting of the display setting based on upon the on/off status for the IR-illuminator is on or off comprises setting a color for a background area of the display enclosing a video stream display area of the display (note par. 307).
	Regarding claim 3, Sakamoto discloses upon the on/off status for the IR-illuminator is on, the color setting for the background area is darker than upon the on/off status for the IR-illuminator is off (Fig. 35 shows a monochrome image of an IR image, which has a darker background than a visible image such as shown in Fig. 30).
	Regarding claim 6, Sakamoto discloses the setting of the display setting based on upon the on/off status for the IR-illuminator is on or off comprises setting a color temperature of the display (s156, s157).
	Regarding claim 9, Sakamoto discloses requesting, by the client device, the on/off status for the IR-illuminator (par. 82).
	Regarding claim 10, Sakamoto discloses transmitting, from the IR-illuminator, the on/off status for the IR-illuminator upon a change of the on/off status (note 102 in Fig 1 and mode signal in Fig. 9).
	Regarding claims 13-16, see the similar rejections as set forth above.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (2020/0112662) in view of Terre et al. (8,077,995).

	Regarding claim 4, Sakamoto does not disclose the setting of the display setting based on upon the on/off status for the IR-illuminator is on or off comprises setting a brightness of the display.  Terre, from the similar field of endeavor, teaches a brightness adjustment for a display under different environments (col. 7, lines 6-60).  By adjusting the brightness of the display, the appearance of the image on the display can be optimized.  Since Sakamoto’s display is subjected to different ambient light levels, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Terre into Sakamoto so that the display appearance could be optimized. 
	Regarding claim 5, Sakamoto discloses upon the on/off status for the IR-illuminator is on, the brightness setting is darker than upon the on/off status for the IR-illuminator is off (note Fig. 30 and 35).
Regarding claim 7, Sakamoto does not disclose upon the on/off status for the IR-illuminator is on, the color temperature setting is warmer than upon the on/off status for the IR-illuminator is off.  Terre teaches the use of warmer temperature display during .  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (2020/0112662) in view of Messmer (2012/0321273).
Regarding claim 8, Sakamoto does not disclose extracting the on/off status for the IR-illuminator from metadata in the video stream.  Messmer, from the similar field of endeavor, teaches a metadata transmitting and receiving system (Fig. 11a and 11b).  By embedding metadata into the video data, an additional transmission channel for the metadata is effective eliminated. This simplifies the transmission channel.  Thus, in view of Messmer, instead of using an additional channel to transmit the ON/OFF status of the IR-illuminator in Sakamoto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Messmer into Sakamoto so that the ON/OFF status of the IR-illuminator could be transmitted and received via the video stream.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422